In the case there was a motion for a new trial made, which was denied, but no exception was taken to the ruling, so the sufficiency of the evidence to support the plaintiff's recovery cannot be reviewed on this writ of error in so far as the denial of the motion for a new trial is concerned. See St. Andrews Bay Lumber Company vs. Mark Bernard, et al., a companion case this day decided.
The order denying the defendant's motion for an instructed verdict, which was properly excepted to, cannot be reviewed upon the authority of Warner vs. Goding, 91 Fla. 260,107 So. 406, because there is no assignment of error which questions the ruling of the court in denying the defendant's motion for a directed verdict.
A proper assignment of error in the appellate court is a requisite in the nature of a pleading in the court of review, which is essential to enable the appellate court to review and rectify errors complained of. Davidson vs. Bezant, 132 So.2d 488.
Errors which are properly assigned have been con-considered by us but present no grounds for reversal, so the judgment must be affirmed for the reasons stated in the opinion in the companion case to this one, above referred to.
Affirmed.
BUFORD, C.J., AND WHITFIELD, BROWN AND DAVIS, J.J., concur.
ELLIS, J., concurs specially.
  TERRELL, J., not participating. *Page 237